The husbands were improperly joined. Harris v. Webster, 58 N.H. 481. The misjoinder was apparent from the writ, and might have been taken advantage of by plea, motion to quash, or demurrer. Ch. Pl. *12, 13, 20, 22, 452; Eames v. Carlisle, 3 N.H. 130; Crawford v. Crawford, 44 N.H. 428. Whether this objection should have been taken within the time limited for filing pleas in abatement we need not now decide, for the defect was one which, if taken at any time before judgment, could be cured by amendment — Gen. St., c. 207, ss. 8 and 9; and, as it is manifest the misjoinder could not have affected the trial on the merits, the amendment may now be made without terms, and the plaintiff then have judgment.
Motion denied.
SMITH, J., did not sit: the others concurred.